In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 11-495V
                                     Filed: August 16, 2013

*************************************              NOT TO BE PUBLISHED
MALORY K. ROLLINS, a minor,                 *
by and through her natural parent           *      Special Master Zane
and guardian, KRISTY ROLLINS,               *
                                            *      Stipulation; attorneys’ fees and costs
                                            *
         Petitioner,                        *
                                            *
 v.                                         *
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
         Respondent.                        *
                                            *
*************************************
Lawrence Gene Michel, Kennedy, Berkley, et. al., Salina, KS, for Petitioner
Darryl Wishard, United States Dep’t of Justice, Washington, DC, for Respondent.

           UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS1

       On August 15, 2013, the parties in the above-captioned case filed a Stipulation of
Attorneys’ Fees and Costs (“Stipulation”) memorializing their agreement as to the appropriate
amount of attorneys’ fees and costs in this case. Petitioner requests a total award of $23,000.00,
to which Respondent does not object. Petitioner’s counsel represents that Petitioner incurred no

1
  Because this decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, § 205, 44 U.S.C. § 3501 (2006).
The decisions of the special master will be made available to the public with the exception of
those portions that contain trade secret or commercial or financial information that is privileged
and confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. As provided by Vaccine Rule 18(b), each party has 14 days to
file a motion requesting the redaction from this decision of any such alleged material. In the
absence of a timely request, which includes a proposed redacted decision, the entire document
will be made publicly available. If the special master, upon review of a timely filed motion to
redact, agrees that the identified material fits within the categories listed above, the special
master shall redact such material from the decision made available to the public. 42 U.S.C. §
300aa-12(d)(4); Vaccine Rule 18(b).
personal litigation costs. In accordance with 42 U.S.C. § 300aa-15(e), the undersigned awards
the amount to which Respondent does not object.

        Petitioner, Kristy Rollins, alleged that her child suffered from opsoclonus-myoclonus
syndrome, which caused acute cerebellar ataxia and its related symptoms as a consequence of the
child receiving an influenza (“flu”) vaccine, which is a vaccine contained in the Vaccine Injury
Table, 42 C.F.R § 100.3(a), and which the child received on or about October 21, 2009. Petitioner
also alleged residual effects of this injury for more than six months and that he has not otherwise
received compensation for such injuries. A decision awarding compensation based upon the
parties’ stipulation was entered on August 15, 2013.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. Because, Petitioner had been awarded
compensation, Petitioner is entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The undersigned also finds that the stipulated amount of $23,000.00 in
attorneys’ fees and costs, is reasonable based on the stage at which this matter was settled.
Based on the request’s reasonableness and pursuant to Vaccine Rule 13, the undersigned
GRANTS the parties’ request as outlined in the Stipulation. The judgment shall reflect that
Petitioner is awarded attorneys’ fees and costs as follows:

       in a check made payable jointly to Petitioner (Kristy Rollins) and Petitioner’s
       counsel (Lawrence Gene Michel of the law firm Kennedy, Berkley, et. al.), the
       amount of $ $23,000.00, pursuant to 42 U.S.C. § 300aa-15(e).

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly.2

       IT IS SO ORDERED.


                                                              s/ Daria Zane
                                                              Daria J. Zane
                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                  2